Citation Nr: 1639298	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1967 to May 1967; and served additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the Tennessee Army and Air National Guards.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Department of Veterans Affairs (VA) Appeals Management Center (AMC) rating decision in November 2011 that granted service connection for degenerative disc disease of the cervical spine with a 20 percent evaluation, effective May 2, 2008.  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee Regional Office (RO).  

In April 2015, the AOJ sought an addendum medical opinion to the August 2010 VA spine examination to determine the functional limitations of the Veteran's cervical spine, in compliance with the United States Court of Appeals for Veterans Claims (Court) ruling in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  On review of the record, the reviewing staff physician opined she could not "report further loss of range of motion without mere speculation as this would require exam of the Veteran during flare-up."  A May 2015 supplemental statement of the case (SSOC) continued the 20 percent evaluation.

In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2016 videoconference hearing, the Veteran testified that his cervical spine disability has increased in severity since his last VA examination to assess it in June 2010.  Specifically, he reported the use of pain medication multiple times a day, and the use of a TENS unit and heating pad.  In light of the report of worsening and the lengthy intervening period, a contemporaneous examination to ascertain the current severity of the disability is necessary.

On June 2010 VA examination the Veteran did not report having flare-ups, and there is no evidence of the Veteran having flare-ups.  However, if the Veteran reports flare-ups on new examination, then the additional functional limitation due to such flare ups must be indicated.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Furthermore, at the May 2016 videoconference hearing, the Veteran testified that he has pain down his arm and his fingers will become numb.  He also testified that he takes Gabapentin, a medicine that treats neuropathic pain.  It does not appear that the AOJ has considered the possibility of separate neurological ratings for neurologic abnormalities related to the Veteran's cervical spine disability as provided in Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (Formula).  Because the record does not contain adequate evidence to address this matter, a more thorough neurological evaluation is necessary for a proper adjudication of that possibility.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected cervical spine disability and any associated neurological manifestations from May 2015 to the present, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his cervical spine disability (and any related neurological manifestations).  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to describe any flare-ups that he currently experiences or that he has experienced at any time during the claims period (since May 2008).  He should state the frequency and severity of his flare-ups, and the examiner must opine as to the additional functional limitation caused by any reported flare-ups.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, with notation of any further limitations due to factors such as pain, fatigue, incapacitating episodes, etc., as well as testing to ascertain the presence, nature and severity of any/all related neurological manifestations).  All findings should be described in detail.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

3. The AOJ should then review the record and readjudicate the claim, to include consideration of a separate rating for neurological manifestations if such are reported.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


